 

Case 2:19-cr-00008-NR Document 324 Filed 03/01/19 Page 1 of 1

RECORD OF MAGISTRATE'S PROCEEDINGS

 

MAGISTRATE'S DOCKET #

 

 

UNITED STATES OF AMERICA DATE OF COMPLAINT
vs CRIMINAL DOCKET NUMBER IG~§
OMAR\. PATTON DATE OF INDICTMENT /g rl q
STATUTE:

 

INITIAL APPEARANCE

 

 

 

 

 

 

 

 

Before A | LENIHAN KELLY Date: a Ja x [19 Casette Tape #
Magistrate MITCHELL BAXTER Time: h: 10 Tape Index:
EDDY PESTO
U. 8. ATTORNEY Croia Hale
—~J

1. RIGHTS EXPLAINED
2. COMPLAINT/INDICTMENT/INFORMATION:

Read ><] Summarized [| Reading waived

A Defendant provided with a copy of the charges

 

 

 

 

 

Defendant to be provided with a copy of the charges as soon as possible

 

3. ACT & PENALTIES

Read Ms ummarized Reading waived

 

 

 

 

4, COUNSEL Defendant requested appointment Defendant waived appointment

Defendant represented by: Cnn nk Ww) a\ \kLav

Defendant expects to retain:

Affidavit executed

Not Qualified [Sef cuatted [ | with possible requirement for partial or full payment

Federal Public Defender appointed

CJA Panel Attorney Crank Wa Kar ty ba appointed
5. BAIL Recommended Bond:

 

Bond Set at:

 

By Consent Additional Conditions Imposed:

 

By Magistrate

 

DATE ARRESTED: —_—_-
Bond Posted

 

Temporary Commitment issued | Final Commitment issued
Bond Review Hearing Set For:

Detention Hearing SetFor: Wav ol vw Cov cr on alas hia
6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT

XX PrehminearyExam/Rute40/Arraignment settfor: hela Before Magistrate (| ISA Lary HA n)

ADDITIONAL COMMENTS: on Qlag ha

 

 

 

 
